DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1, 3, 4, 6, 9, 11, 13, 15, 18, and 20 are objected to because of the following informalities:  
in lines 25-26 of claim 1, the phrase “the latch pin” should read “the pin of the latch”
in line 28 of claim 1, the phrase “the second catch portion” should read “the secondary catch portion”
in line 31 of claim 1, the phrase “wherein the latch pin is received by the memory lever recess” should read “wherein the pin of the latch is received by the recess of the memory lever”
in line 3 of claim 3, the phrase “the first and second ends” should read “the first end and the second end”
in line 2 of claim 4, the phrase “the latch pin” should read “the pin of the latch”
in line 2 of claim 6, the phrase “the latch pin” should read “the pin of the latch”
in line 2 of claim 9, the phrase “the latch body” should read “the body of the latch”
in line 21 of claim 11, the phrase “the latch pin” should read “the pin of the latch”
in line 24 of claim 11, the phrase “the second catch portion” should read “the secondary catch portion”
in line 27 of claim 11, the phrase “wherein the latch pin is received by the memory lever recess” should read “wherein the pin of the latch is received by the recess of the memory lever”
in line 3 of claim 13, the phrase “the first and second ends” should read “the first end and the second end”
in line 2 of claim 15, the phrase “the latch pin” should read “the pin of the latch”
in line 22 of claim 18, the phrase “the first and second ends” should read “the first end and the second end”
in line 23 of claim 18, the phrase “the latch pin” should read “the pin of the latch”
in line 29 of claim 18, the phrase “the second catch portion” should read “the secondary catch portion”
in line 33 of claim 18, the phrase “the latch pin” should read “the pin of the latch”
in line 2 of claim 20, the phrase “the latch pin” should read “the pin of the latch”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 11, 12, and 18, the limitations “to releasably secure the striker in a latched position” (lines 16-17 of claim 1 and lines 12-13 of claims 11 and 18), “wherein the latch is movable from the latched position to a first unlatched position” (lines 18-19 of claim 1 and line 14 of claims 11 and 18), “to engage the striker in the first unlatched position” (line 30 of claim 1 and lines 25-26 of claim 11), and “when the striker, latch and cancel lever are in the first unlatched position” (lines 3-4 of claims 2 and 12 and line 31 of claim 18) render the scope of the 
Further regarding claims 1, 11, and 18, it is unclear how the “first unlatched position” of the latch differs from the “latched position” of the latch. Per the “Brief Description of the Drawings” in the specification, Figures 2A and 2B show the latched position and Figures 4A and 4B show the first unlatched position; however, the actual position of the latch has not changed at all. Clarification is required. For the purpose of examination, the examiner interprets the claims as best understood.
Regarding claim 10, the limitation “to facilitate closure of the compartment” in reference to the force applied to the latch by the first biasing member is unclear. How does the latch being preloaded into the “latched position” help to facilitate closure of the compartment since there is no cinching functionality disclosed or claimed? Clarification is required. For the purpose of examination, the examiner interprets the claims as best understood.
Claims 3-9, 13-17, 19, and 20 are rejected due to their dependency on rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riedmayr et al. (US 20120161456), herein referred to as Riedmayr, in view of Dziurdzia et al. (US 8646816), herein referred to as Dziurdzia.
Regarding claim 1, Riedmayr discloses a vehicle (see paragraph 0048) comprising: a vehicle body (forming the “vehicle interior space”; see paragraph 0033) defining a compartment (the space inherently covered by the engine hood; see paragraph 0049); a hood panel (“engine hood”; see paragraph 0049) adjustably mounted to the vehicle body and at least partially covering the compartment (see at least paragraphs 0078-0080), the hood panel including a striker (S); and a latching mechanism (see fig 1) releasably engaging the striker (see figs 2-5), the latching mechanism including: a housing (10a, 10b) securable to the vehicle body (see paragraph 0049) having a first side (10a), an opposing second side (10b) and at least one cam surface (surface forming V-shaped slot into which striker S is inserted; see figs 1 & 2) formed in the housing, a fork bolt (20) adjustably connected to the second side of the housing (see fig 1) and movable between a locked position (see fig 2) wherein the fork bolt releasably secures the striker to fasten the hood panel to the vehicle body (see paragraph 0053) and an unlocked position (see fig 3) wherein the striker is adjustable relative to the housing (see fig 3 & paragraph 0058), a component (40) disposed on the housing (see fig 2) and configured to adjust the fork bolt from the locked position to the unlocked position (see paragraphs 0055-0056), a latch (30) adjustably connected to the first side of the housing (see figs 1 & 2), the latch having a body (body of 30; 





Dziurdzia, however, discloses that it is known in the art for a latch member (6) of a hood latching mechanism (see fig 1) to include a pin (21) extending from the body of the latch member (see fig 2), wherein the pin is received by a recess (recess which accepts 21 in fig 6) in a memory lever (4) to releasably secure the latch member in an unlatched position (see fig 1; col 2, lines 11-19; and col 4, lines 25-32). The purpose for including the pin is to provide secure and reliable means by which the latch member can be maintained in an open position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch mechanism disclosed by Riedmayr with a pin and recess as taught by Dziurdzia in order to provide further security and reliability to the latch mechanism. 
Regarding claim 2, Riedmayr (in view of Dziurdzia) discloses the vehicle of claim 1 wherein the body of the cancel lever further comprises an upper surface (i.e., upper surface of Riedmayr 73) received within and engaging the memory lever (see Riedmayr paragraph 0065) and a lower surface (i.e., lower surface of Riedmayr 71) engaging the striker when the striker, latch and cancel lever are in the first unlatched position (see Riedmayr fig 3).
Regarding claim 3, Riedmayr (in view of Dziurdzia) discloses the vehicle of claim 1 wherein the body of the memory lever further comprises a first end (at Riedmayr 62), an opposing second end (lower end of 60a below 81 as viewed in Riedmayr fig 2) and a central section (vertically aligned portion of 60, 60a as viewed in Riedmayr fig 2) extending between the first and second ends (see Riedmayr fig 2), wherein the central section includes a pivot pin (Riedmayr 81) to selectively adjust the memory lever relative to the housing of the latching mechanism (compare Riedmayr figs 2 and 3).
Regarding claim 4, Riedmayr (in view of Dziurdzia) discloses the vehicle of claim 3 wherein the first end of the memory lever is shaped to guide the latch pin to the recess in the body of the memory lever when the latch is adjusted from the first unlatched position to the second unlatched position (compare Riedmayr figs 3 & 4).
Regarding claim 5, Riedmayr (in view of Dziurdzia) discloses the vehicle of claim 3 wherein the first end of the cancel lever is adjustably connected to the second end of the body of the memory lever (note that Riedmayr 73 is connected either directly or indirectly to all parts of the memory lever).
Regarding claim 6, Riedmayr (in view of Dziurdzia) discloses the vehicle of claim 5 wherein the cancel lever causes the memory lever to adjust relative to the housing to release the latch pin to move the latch to translate from the second unlatched position to the latched position in response to the striker engaging the cancel lever as the striker is moved toward the fork bolt in the latching mechanism (see Riedmayr paragraphs 0080-0084).
Regarding claim 7, Riedmayr (in view of Dziurdzia) discloses the vehicle of claim 1 wherein the fork bolt further comprises a channel (Riedmayr 23) sized to receive and secure the striker in the latched position to fasten the hood panel to the vehicle body (see Riedmayr fig 2).
Regarding claim 8, Riedmayr (in view of Dziurdzia) discloses the vehicle of claim 7 wherein the primary catch portion of the latch cooperates with the channel of the fork bolt in the latched position to fasten the hood panel to the vehicle body (see Riedmayr fig 2).
Regarding claim 10, Riedmayr (in view of Dziurdzia) discloses the vehicle of claim 1 wherein the latching mechanism further comprises a first biasing member configured to apply a force to selectively preload the latch to facilitate closure of the compartment in the latched position and preload the secondary catch portion to limit the position of the hood panel in the first unlatched position (see Riedmayr paragraph 0054).
Claim 11 is rejected as applied to claim 1 above.
Claim 12 is rejected as applied to claim 2 above.
Claim 13 is rejected as applied to claim 3 above.
Claim 14 is rejected as applied to claim 5 above.
Claim 15 is rejected as applied to claim 6 above.
Claim 16 is rejected as applied to claim 7 above.
Claim 17 is rejected as applied to claim 8 above.
Claim 18 is rejected as applied to claims 1, 2, 3, and 6 above.
Claim 19 is rejected as applied to claim 5 above.
Claim 20 is rejected as applied to claim 4 above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Riedmayr et al. (US 20120161456), herein referred to as Riedmayr, in view of Dziurdzia et al. (US 8646816), herein referred to as Dziurdzia, and in further view of Palvölgyi (US 4936611).
Regarding claim 9, Riedmayr (in view of Dziurdzia) discloses the vehicle of claim 1 wherein the latching mechanism further comprises a limiter (Riedmayr 34) and a slot (Riedmayr 26), wherein the slot cooperates with the limiter to define a range of travel of the latch from the first unlatched position to the second unlatched position (see Riedmayr paragraphs 0059, 0064, and 0083). 

Riedmayr does not disclose the slot being formed in the latch body.

Palvölgyi, however, discloses that it is known in the art for a latching mechanism (see fig 1) similar to that taught by Riedmayr to include a limiter (107) and a slot (105) formed in the body of a latch (50), wherein the slot cooperates with the limiter to define a range of travel of the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses latching mechanisms relevant in scope and structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 13, 2021